PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number: 15/288,002
Filing Date: October 07, 2016
Appellant(s): Sridhar et al.
















__________________
Mark Lauer
(Reg. No. 36,578)
For Appellant
EXAMINER’S ANSWER


This is in response to the appeal brief filed 03/24/2021 for the final office action dated 09/24/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 24, 2020 from which the appeal is taken is being maintained by the examiner. 
The following ground(s) of rejection are applicable to the appealed claims.

A.	Claims 1-31 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kamentsky et al (U.S. 2002/0065929) and further in view of Perlow et al (U.S. 7,680,895).

These rejections are set forth in a prior office action, mailed on September 24, 2020.




(2) Response to Argument

Argument A:	Appellant alleges that prior art does not disclose, “the word email or email messages”.
Answer A: In response to appellants’s argument, the examiner refers to Kamentsky disclosing, “Providers over dial-up connections to execute application programs such as email clients and Web browsers that utilize the global Internet to access text and graphic content. Increasingly, the demand is for multimedia content, including audio and video, to be delivered over such networks. However, the backbone architectures of purely data networks, especially those designed for use with the telephone network, were not originally designed to handle such high data rates” (Paragraph.0002). 

Examiner interpreted the above excerpt of the Kamentsky reference for support for application programs such as email clients and web browsers. Therefore Kementsky prior art supports the email applications and email messages.



Argument B:  Appellant alleges that prior art does not disclose, “receiving one or more email messages; analyzing the one or more email messages; detecting a bulk transmission, which is formatted as a unicast email message to multiple recipients in a single domain with each email message including a personalized greeting based on the analyzing the one or more email messages”.
Answer B: Examiner interpreted the above claim limitations as below.
Receiving one or more email messages. (Examiner interpreted as receiving (data or info or electronic messages or messages)
Analyzing one or more email messages. (Examiner interpreted the analyzing as (interpreting the header information of the (message or data).
Detecting a bulk transmission (Examiner interpreted the detecting as receiving)
Which is formatted as a unicast email message to multiple recipients in single domain with each email message including a personalized greeting based on the analyzing the one or more email messages. (Examiner interpreted as converting the bulk data into unicast where personalize is interpreted as the header being unique for the message. Furthermore examiner interpretation of personalize as being unique.
Kementsky discloses, “In brief overview, the process involves (1) scheduling transmissions of promotion packages for delivery to a specific promotion group; (2) notifying network devices in the promotion group of the scheduled bulk data transmission(s), including and an expected start and duration; (3) transmitting the packages of promotions via multicast or broadcast using an efficient mechanism such as UDP datagrams which do not require individual acknowledgments to be returned; (4) selectively receiving a subset of the promotions during the scheduled transmissions, and at the network devices; (5) at the expected end of the bulk transmission, determining if the expected bulk data has been received; (6) if not, requesting a unicast transmission from the bulk server using a more reliable mechanism; (7) if that fails, reporting a message failure to the original scheduling process, such as a promotion manager; and (8) retransmitting the promotion package to the failing network device via a more reliable mechanism from the promotion manager (Paragraph. 0006). 



Argument C: Appellant alleges that prior art does not disclose,” initiating creation of the communication stream corresponding to the detected bulk transmission.
Answer C: As to appellant’s allegation, Perlow discloses, “The chat message initiates a chat session, which may include further chat messages sent by the user at the second client and may also include chat messages sent by the user at the first client. In some embodiments, the messaging system archives all or parts of the chat session and associates the chat session with the conversation. The messaging system sends to the second client a representation of the conversation that includes the email messages and the chat message(s) (412). The second client receives the representation (414). The representation of the conversation is displayed (416). The representation includes the email messages and chat messages displayed in the same window. In some embodiments, the user can also reply to an archived chat message or an archived chat session by email. The reply email and the archived chat”.
	Examiner interpreted, “Initiating creation of the communication stream as, “Initiates Chat session” whereas the bulk transmission is interpreted as chat messages and email messages.



Argument D: Appellant argues that there is no prima facie of obviousness regarding claim 1.
Answer D: In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Perlow in the method and system of Kamentsky to reduce latency.
	It is the Examiner’s position that Appellant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Appellant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Appellant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Appellant intends broad interpretation be given to the claims. The Examiner has interpreted the claims with scope parallel to the Appellant in the response and reiterates the need for the Appellant to more clearly and distinctly define the claimed invention.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        
Conferee:
/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
/Patrice L Winder/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal.